Earl Warren: Number 466, Securities and Exchange Commission, Petitioner, versus Louisiana Public Service Commission, et al. Mr. -- Mr. Meeker.
Thomas G. Meeker: May it please the Court. May I call to the Court's attention at the outset that we have handed out for the Court's convenience and have also distributed to counsel a compendium of those unpublished releases of the Commission under the Holding Company Act referred to in our brief, as well as a copy of the Public Utility Holding Company Act of 1935. This case is here on certiorari to the Fifth Circuit. It involves an extraordinary situation whereby the respondent, Louisiana Public Service Commission, through the device of appealing from a 1955 order of our Commission which merely denied a petition to reopen obtained in the court below more than two years after the time for review had expired, review of a 1953 S.E.C. order entered pursuant to Section 11 (b) of the Act. The anomaly created by the court's decision below is even more obvious if the Court considers for a moment what would happen -- what would have happen if instead of having filed a petition to reopen in 1955, the respondent Louisiana Commission had filed a petition for review in an appropriate Court of Appeals. There can be no question but what if under Section 24 of the Act, that if the petition for review had been filed in 1955, the Court would have to dismiss that petition for one of jurisdiction. Now, there are two orders that are involved in this case, although there is one order which was on review before the -- initially on review before the Court of Appeals for the Fifth Circuit. The first of the orders which I referred to was our Commission's order of March 1953 which was entered pursuant to Section 11 (b) (1) of the Public Utility Holding Company Act referred to and included in the appendix to our brief at page 49 which directed the intervening respondent, the Middle South Utilities, Inc., and -- a registered holding company and its wholly owned subsidiary, the respondent, Louisiana Power & Light Company, to divest themselves of Louisiana powers non-electric assets pursuant to Section 11 (b) (1). I might call the Court's attention to the Commission's opinion which is found at page 103 of the transcript of record as well as the Commission's order which is found at page 127, and calling the Court's particular attention to page 128 in the latter part of the Commission's order of 1953, I would like the Court's indulgence just to read the language there, a part of the language of that order. It is ordered pursuant to Section 11 (b) (1) of the Act that Middle South and its subsidiaries, one of which is Louisiana Power, dispose their cause -- the disposition of their direct and indirect ownership in the non-electric properties owned by Arkansas, Louisiana and Mississippi in any appropriate manner not in contravention of the applicable provisions of the Act or the rules and regulations promulgated thereunder. And then in the latter --
William O. Douglas: What page is that?
Thomas G. Meeker: -- portion --
William O. Douglas: What page is that?
Thomas G. Meeker: Page 128 of the transcript of the record.
William O. Douglas: 28?
Thomas G. Meeker: 128, Your Honor.
William O. Douglas: Thank you.
Thomas G. Meeker: And in the last paragraph, the Commission reserved jurisdiction to take further steps in the future as might be necessary and appropriate to give effects -- effect to that portion of its order. The second Commission order which is involved in this case is the order of the Commission of September 1955 which denied the Louisiana State Commission's petition to reopen the 1953 order to which I have just called the Court's attention. Now, the order in 1953 was the result of a series, a long series of hearings and proceedings under Section 11 commencing back in 1942. Suffice that to say for the purpose of this case that in 1949, among other things, the Commission acting pursuant to Section 11 (b) (1) approved the creation of the Middle South Utilities, Inc., as a holding company and reserved jurisdiction with respect to Middle South for the purpose of making determinations in the future as to the retainability by Middle South and its subsidiaries and in this case, Louisiana Power, of certain non-electric properties. Now, acting under the reservation in its order of 1949, in January 1953, the Commission, pursuant again to Section 11 (b) (1) and other sections of the Act, issued a notice -- an order to Middle South and Louisiana Power and others. In connection with that notice appearing, I should like to call to the Court' attention page 83 of the record and towards the top of the page, paragraph Number 3, the specific -- one of the specific issues enumerated in that notice of hearing whether Middle South and Louisiana should be required to take action to dispose of the gas utility assets and non-utility assets of Louisiana, and if so, what terms and conditions should be imposed in connection therewith? And I think it's rather important also to notice in connection with this order that in the last paragraph thereof, the secretary acting upon orders of the Commission is very careful to provide for a registered notice and registered mail service upon each of the Public Service Commissions involved including the respondent, Louisiana Public Service Commission. Now, in considering the facts of the case, one thing is absolutely certain and that is that the Louisiana Public Service Commission got notice of this hearing in 1953. There is no question or no dispute about that. There is also no question about the fact that the hearing which was noticed, as I've just called to the Court's attention, for February 1953 was a full hearing, an evidentiary hearing. The respondents, Louisiana Power and Middle South filed an answer which is found in full at page 84 of the record. Evidence was adduced with opportunity for cross-examination.
Speaker: Was the Public Service Commission a party to that proceeding?
Thomas G. Meeker: That the Public Service Commission received notice and was entitled to come in as a person or a party if it so desired pursuant to the rules of practice of the Commission and it was specifically given notice so that it would have that opportunity if it desired. In addition to the fact that there was a direct and cross-examination, an opportunity for the same, there were arguments presented in support of Middle South's position and of Louisiana Power's position which in short was that Louisiana Power's gas properties ought to be permitted to be retained by Middle South and Louisiana as an additional integrated public utility system within the proviso to Section 11 (b) (1), known as Clause (a) to which I will refer later on in the course of my argument. But it's perfectly clear that Louisiana failed to appear, that is the Louisiana State Commission, when it had the opportunity. It's also interesting to note that no one asked for an extension, they were so concerned about these legal determinations as to which they know call -- raise as substantial issues. No one asked for an extension, neither Middle South nor Louisiana Power. Now, in March, the Commission issued its findings and opinion and order and they are found in the record, the opinion is found from pages 104 to 126 and the order is found at page 127. In short, the Commission ordered that Middle South and Louisiana Power divest themselves of all of the non-electric assets of Louisiana Power. And when I say non-electric assets, I'm referring to the gas properties and to one water property. The reason that the Commission gave in its findings and opinion was that Middle South and Louisiana Power had failed to establish that separation of the gas assets held by Louisiana Power would result in the loss of substantial economies to that additional system. And in talking about additional system, we are talking about the gas properties of Louisiana Power as required by Clause (a) of Section 11 (b) (1) so as to justify the retention of those gas assets along with the electric assets of the Middle South system. Now, very few things happened from that point on until 1954 and the only things that did happen looked toward compliance with the Commission's 1953 order which was entered after a full hearing. Not only was there no petition for rehearing filed within five days as is provided by our rules of practice, but neither Middle South nor Louisiana Power sought to challenge the Commission's substantive determinations which are raised very definitely in the yellow brief, the brief of Louisiana Power & Light Company. No one challenged the substantive determinations within the 60-day period as is provided by statute under Section 24 (a) of the Act within which a petition for review might be filed. As I have suggested, every action gave an appearance of compliance. In fact as the record will demonstrate at pages 88 and 89, Middle South and Louisiana Power asked for additional time pursuant to Section 11 (e) of the Act within which to comply, to comply with the order of 1953. And the Commission extended until March of 1955, the time within which the company's might come in and comply with the 1953 directive. Now, on November 10th, 1954, they took another step. Louisiana Power and Louisiana Gas Service Corporation, in short referred to as Louisiana Gas which is a newly organized and wholly owned subsidiary of Louisiana Power, filed an application-declaration with the Commission under the Act proposing among other things that the gas properties which the Middle South and Louisiana Power had been directed to dispose of be transferred along with the other non-electric properties to Louisiana Gas as a step looking forward -- looking toward compliance with the 1953 order. Now, finally a year and nine months after the 1953 11 (b) order to which they had been working compliance with, Louisiana Commission sends a telegram, telegrams found in the record at page 89. And the substance of the telegram and the subsequent petition and supplemental petition filed and found at the record from pages 90 to 92 was the Commission opened up the record in year 1953 proceeding. We would like to come in and present some important additional evidence. For example, I call the Court's attention to the brief on behalf of Louisiana Public Service Commission and particularly to the paragraph on page -- the two paragraphs on page 51, the -- the second and third paragraphs in which the Commission has asked to consider new evidence. Now, the Commission asked for an offer of proof and at the request of the Louisiana Commission, extended the time for its filing. The offer of proof was received. It is found in the transcript of record, commencing on page 1 and at page 5 thereof in the offer of proof, the Louisiana Commission sets forth the general reasons on which it bases its request for reopening. Briefs were submitted and oral argument was had. And subsequently in September, the Commission came out with an opinion and order. The opinion is found commencing at the record at 129 and the order at the record 133 and denied the petition for reopening on the ground that there was no basis for reopening the proceedings in its opinion. Now, in its opinion --
Earl Warren: In the offer of proof, did they -- did they offer to introduce new testimony, new evidence?
Thomas G. Meeker: In the offer of proof, they offered to introduce evidence with respect to the operations of the companies in 1954, evidence as to the cost of those operations and the relative cost and perhaps losses which would occur if divestment were to be carried through and they had to comply but those were based in 1954. And as we point out in our reply brief just filed today, the -- the figures which they offer in connection with their offer of proof are in effect new data. They are based on new year's earnings. In fact in 1952, the Commission was considering figures which were before it on the basis of the operations in 1952.Here, they come in now two years later and they want to give new information or new data based on operations for the year-end in 1954. Now, the Louisiana Commission filed its petition for review in the court below, requesting a review of the Commission's denial of its petition to reopen and also requesting a review of the Commission's order of March 1953, the divestment order. We filed a motion to dismiss, the petition on the ground that in essence it was an attempt to appeal from an order as to which the time for appeal had long since expired. The court below found first that the Commission's order of 1955, denying the petition to reopen was reviewable and set it aside. It held that the S.E.C., the Commission had in effect misinterpreted the -- in the 1953 proceeding Clause (a) of Section 11 (b) (1) in legal determinations made in that proceeding in connection with the retainability by Louisiana Power of its non-electric properties and it remanded the matter to us for consideration in light of own its construction of Clause (a) of Section 11 (b) (1). Now, we think the court below was wrong, both on the procedural point and the substantive issue. The one thing I would like to say, Mr. Chief Justice, to you before proceeding to my argument is that I think upon examination of the offer of proof, the petition and the supplemental petition, the Court will readily see that there was no allegation in any of those documents of a change in conditions. And I think that as we will try to contend to demonstrate to the Court that is an important aspect of what has been referred to in this case as the procedural phase of it.
Charles E. Whittaker: Well, as part of the procedural phrase even assuming that the order appealed from was an appealable one, then --
Thomas G. Meeker: We would still contend that it was not within the scope of -- proper scope of review of an order of an administrative agency such as ours.
Charles E. Whittaker: In the other aspect of the procedural question is whether or not you can have after the time appealable has expired and appeal through the medium of a motion to vacate.
Thomas G. Meeker: That is the most serious and shocking aspect of the case as far as we are concerned, Mr. Justice Whittaker. Now, we contend first of all, may it please the Court, that the court below committed error in permitting this 1955 attack upon a final and binding 1953 directive of our Commission. In so doing, the Court relied on the last two sentences of Section 11 (b). And if the Court will indulge me once again, I should like to examine for the Court the last two sentences of 11 (b) because we think the court below was wrong. Those sentences are found on page 50 of our brief, the appendix there to our brief. Now, it is interesting to know in going through the legislative history of this particular part of 11 (b) that nobody seems to know how these last two sentences got into the Public Utility Holding Company Act. There is no legislative history to guide us.We believe though that the reason for their inclusion becomes apparent on a sentence by sentence examination of those last two sentences of 11 (b). Taking the last sentence first, it reads, "Any order made under this subsection shall be subject to judicial review as provided in Section 24." Now, that merely repeats -- that merely repeats the provision for appeal as contained in Section 24. And before I pass the legislative history, I would like to interrupt the train just a moment to point out as I neglected to do that the last two sentences were apparently added in the conference on the legislation and that may explain the reason why they're having been added at the last moment, there is no explanation in writing for them. But the last sentences I have indicated merely indicates that -- that Section 24 is applicable in an 11 (b) situation. Now, presumably an order under 11 (b) would be reviewable in the absence of this last sentence, of the last paragraph of 11 (b).I think this shows in effect that Congress was concerned. They were concerned lest one of these most important orders and I believe the Louisiana Power Company has referred to an order under this Section as the death sentence for which they seek commutation. It is that type of important order that is involved here and it is an order of unusual nature in the sense that it looks toward future compliance. The legislative history indicates that there was some discussion about the fact that the actual compliance with this order comes much later and the history of the proceedings under Section 11 (b) confirmed the wisdom of that legislative prophecy. And I think also that the lawyers who were the draftsmen here were properly concerned perhaps that maybe in view of the fact that this type of 11 (b) order looked towards the future was in effect a directive to the systems to comply at some future date to come in with a plan which would comply with the standards of 11 (b), that there was a fear on the part of the lawyer-legislators that this might be attacked as an interlocutory order from which there was no appeal. And it was such an important order I think that Congress and we can at best speculate but I think it is logical so to do that Congress felt that there ought to be a specific right of appeal from this type of order. Now, looking at the first sentence, if I may refer now to that, the Commission may by order revoke or modify any order previously made under this subsection if after notice an opportunity for hearing it finds that the conditions upon which the order was predicated do not exist. Now, we believe that this language was inserted because Congress was concerned that perhaps an order would be issued under 11 (b) based upon a set of particular conditions existing at a particular time which looked forward to compliance at a later date. And that in the intervening period from the date of the 11 (b) order and the future time at which compliance might be affected, there could be a change of conditions and this being such an important order, there ought to be an opportunity for the parties to come in and to seek a modification or revocation thereof if the conditions had changed so that perhaps the order issued earlier was no longer appropriate for the new conditions. Now, it seems to us that the insertion of this provision for this purpose makes awfully good sense. We don't believe that Congress had in mind as the Court suggest below that this language, this first sentence was to be used to come in for reopening almost at any time after a final order under 11 (b) had been entered. We don't believe that the Congress have that in mind because we are also mindful that the first sentence of 11 (b) on page 49 of our brief says, "It shall be the duty of the Commission as soon as practicable after January 1, 1938." We think that the Congress had in mind that this Section ought to -- or that a compliance with this Section ought to be achieved as soon as possible. And such a determination or resolution it seems to us to be completely inconsistent with the concept that this first sentence opens the door for reopening such a long and protracted proceeding almost at any time at will as long as you make a allegation in effect that the record before the Commission was not complete. And I think perhaps that it would be well to credit to the legislators, perhaps, this concern and that is that certainly without the specific statutory authorization given to the Commission, it's doubtful, extremely doubtful under existing precedence whether it would have had the power or would have the power to reconsider such an order particularly when that order had been before a court for review. Thus, we think that these sentences have meanings which are contrary to the interpretations given to them by the court below. As to the first sentence, the Commission has consistently interpreted to permit modification or revocation of 11 (b) orders only in the light of change in circumstances which had occurred since the original order under 11 (b) was entered. And we have collected at page 18 of our brief that those line of cases were Commission decisions. Now, as to the second sentence, the Commission contends that it means that 11 (b) orders are directly reviewable pursuant to Section 24 (a) of the Act which is found in the appendix to our brief, in which provides that a petition for review must be filed within 60 days. Once 60 days has elapsed, it is the Commission's position -- if 60 days have gone by without the filing of a petition for review, we contend the order, the 11 (b) order is no longer subject to challenge by an attack upon the conditions found to have existed when the order was entered. Now, we believe also that the court below erred in holding -- in holding that Section 11 (b) authorizes the reopening of a concluded proceeding without a showing of change in circumstance. Now, let's see what the Court did to reach this interpretation. The Court construed the first sentence, which we have just reviewed, to permit a modification where it can be shown that the conditions on which the order was predicated were not truly the actual condition or in other words in the Court's own language found at the record 138 that modification might be based on the facts as they existed of the time of the order which is to be modified. Now, this is -- interpretation in our opinion is nothing but an open invitation to anyone in an 11 (b) proceeding who thinks he might have made a better case at some later date to come along and file a petition for rehearing. And we think that if this Court agrees with us in our construction that it ought -- just plain reverse and go no further with any of the issues in the case. To put it in another way, if this decision below is allowed to stand, all someone has to do who has rights in such a proceeding is to make a mere allegation that data in the original record before our Commission is incomplete and this decision will open the door. This type of reopening is rare indeed in the life of an administrative agency. It is even rarer when the court below requires the administrative agency to reconsider its decision made in another -- in an earlier proceeding as to which it has issued a final order back in 1953. We say that this result reached by the court below could only be reached if the statutory language is so clear that it precludes any other interpretation. And frankly, it is our position that the language of the first sentence doesn't compel any such construction as placed upon it by the court below. It is contrary to the congressional intent. We believe that in putting in this sentence, the Congress was mindful of its own admission -- admonition in 11 (b) to obtain compliance as soon as practicable.
Speaker: Could I ask you just to make sure I understand. Your view of this kind of a reopening order is that it is not appealable --
Thomas G. Meeker: Exactly.
Speaker: -- and this last section only refers to the basic order, the last sentence, where (Voice Overlap) --
Thomas G. Meeker: Exactly.
Speaker: -- basic orders, is that it?
Thomas G. Meeker: Exactly. If this Court agrees with the Commission's interpretation --
William J. Brennan, Jr.: May I ask, Mr. Meeker, do you take --
Thomas G. Meeker: Yes, Mr. Justice.
William J. Brennan, Jr.: Do you take the position that the reopening order is not under any circumstances reviewable?
Thomas G. Meeker: Well, we take the position that the petition for reopening under these circumstances is wholly discretionary with the Commission and that there might be a situation where -- in an extreme situation where you could perhaps show an abuse of such discretion but certainly that's not in this case.
William J. Brennan, Jr.: You mean an abuse to the point of an arbitrary denial of the reopening?
Thomas G. Meeker: Well, perhaps if there was a showing of fraud on the agency and the agency just refused to pay any attention to it, I would consider that a real abuse of discretion. But there is certainly none of that here as the --
William J. Brennan, Jr.: No, apart from this case. I'm just wondering whether you met, and recognizes any circumstances.
Thomas G. Meeker: Well, may I say this, Mr. Justice Brennan, that it seems to me from reviewing the cases they have pretty consistently held that as far as the petition for rehearing is concerned before an administrative agency, it is a matter wholly within the discretion of the agency. I understand that there was a case many years ago involving the I.C.C. which held to the contrary, the Atchison case. But subsequently, in I.C.C. versus Jersey City, this Court very clearly restricted the decision in that case to the facts of that case. And in direct answer to your question, I would say we contend that a petition for rehearing is wholly in the discretion of the administrative agency, although I would not eliminate the possibility of an extreme situation where the agency acted manifestly with arbitrariness in complete disregard of some patent fact that it ought to construe. As I was about to say if this Court agrees with the Commission's interpretation of the first sentence, we submit that that's as far as this Honorable Court need to go and it should promptly reverse the decision below. Now, the interpretation by the court below of the second sentence is in our opinion clearly inconsistent with the review provisions of Section 24 (a) and the prevailing precedence. Again, may I call your attention to the second sentence, "Any order made under this subsection shall be subject to judicial review as provided in Section 24." Now, what did the Court hold below with respect to this sentence? It held first of all that it could review an S.E.C. order denying a petition to reopen. In the second instance, it held that it could require this Commission to consider matters which could have been but which were not presented in the full hearing in 1953. And thirdly, it held that it could review at the same time legal determinations made by our Commission in connection with the 1953 proceeding. Now, this interpretation runs completely counter to the prevailing general rule that in the interest of the end of litigation, a failure to file a timely petition for review jurisdictionally precludes appellate review. As I have suggested earlier, the acceptance of this decision below in our view creates a real absurdity, to wit by filing a petition for rehearing, the Louisiana Commission can now obtain a full review in the Court of Appeals of the order denying the petition for reopening as well as the 1953 order, whereas if the same Commission had filed a petition for review on the same date in an appropriate Court of Appeals, it would have to be dismissed. Now, even assuming for the sake of argument that the denial of an application for modification is appealable, we believe the Court's interpretation of the last sentence was an error, both as to the availability of judicial review and the scope of judicial review. Admittedly, orders under Section 11 (b) which actually revoke or modify previous orders are reviewable. That we concede. But the last sentence of 11 (b) is interpreted by the court below as making the denial of a request to reopen expressly reviewable, while the words "any order under this subsection" as are used therein are there. We submit the only orders mentioned in this Section are these. First, orders directing that certain action be taken either integration or simplification. And second, that orders revoking or modifying such original orders. There's absolutely no mentioned in this Section of orders denying a petition for reopening. Certainly, action taken by the Commission which takes the form of an order and which is not required by the Act to be affected by order is not normally reviewable. For example, it has been held in a Court of Appeals decision, Eastern Utilities Associates versus S.E.C. in 162 F.2d, that an order of the Commission setting 11 (b) proceeding down for a hearing is not reviewable. Now, even assuming once again that under certain circumstances there may be a review of an order denying revocation or modification after hearing. We contend that such a review would nevertheless be unavailable under this second sentence from the denial of a petition to reopen without hearing to the extent that the petition is based on facts which existed at the time of the original order. Thus, even if the first sentence were construed to authorize the Commission, the S.E.C. to revoke or modify a prior order upon a finding as the court below suggest that conditions upon which it was predicated did not truly exist at the time of the entry of the original 11 (b) order, it does not follow that such denial would be reviewed. It's no different in our view from any other petition for rehearing. There seems to be no reason in our opinion why the denial of such petition in essence only a petition for rehearing should be anymore subject to review than the denial of any other petition for rehearing, the normal basis for which that some falls in the record. It is fairly well set of law the denial of the petition for rehearing is wholly discretionary. Certainly, it is clear in the law that a party, after the time for appeal has expired, may not reinvest himself with the right of appeal by filing a petition for rehearing. I call to the Court's attention, Conboy versus First National Bank of Jersey City in 203 U.S.
Speaker: Where, when you look at it, is a proceeding for a new trial based on newly discovered evidence? Does that make any difference to your view?
Thomas G. Meeker: Well, if it's a proceeding or a new trial on newly discovered evidence, assume you would get into the question of the term of the Court and whatnot which may not be issue -- an issue in the federal court.But in our view under this Act, just new evidence alone is not sufficient to be a basis for the reviewability of such -- what we consider to be a wholly discretionary order.
Charles E. Whittaker: We don't have such a procedure known as a motion for new trial before the S.E.C. anyway, did he?
Thomas G. Meeker: Well, we have a procedure which would enable the respondents here to come in for a rehearing within five days --
Charles E. Whittaker: Yes.
Thomas G. Meeker: -- under our rules of practice but not one that analogous to what Mr. Justice Harlan has suggested.
Hugo L. Black: Do you take the position that there were no facts alleged here showing that the conditions on this order was predicated, it didn't exist?
Thomas G. Meeker: We take the position that there was --
Hugo L. Black: That's one of your position (Voice Overlap) --
Thomas G. Meeker: Exactly that there was no allegation here or indication of a change in the circumstances or facts and we take that position on the basis of what the Louisiana Commission filed with our Commission and what -- what is included from the transcript of record.
Hugo L. Black: They take the position that it's only after allege and show is that some of the findings you made before were not true, is it not?
Thomas G. Meeker: Well, that's -- that's correct and if that is so --
Hugo L. Black: Therefore, they do not exist and they have a right to try those facts over?
Thomas G. Meeker: We take the position on the contrary, if Your Honor pleases, that it's the plain sense of -- of this provision read in light of the entire Act and the purpose of 11 (b) that this language was put in there to enable someone who was faced with such a change of conditions that made the original 11 (b) order almost non-compliable, where he could come in and seek a modification or revocation. But just to -- to come in and challenge the truth to the facts as they existed before, we don't believe that this goes that far.
Hugo L. Black: Suppose they had made allegation that there were new and changed conditions, something like Justice Harlan and Justice -- and a nature of new facts and circumstances have been revealed and never been tried out. The fact is just completely new and you tried it out, you gave them a try and you have to reach the question here as to whether they had done that, the motion to be appealable?
Thomas G. Meeker: We don't have to reach that question here. If they had tried it out under the language of the statute, which provides for a notice, an opportunity for hearing on the question of modification or revocation and they had a full evidentiary hearing, which was not held here on that question, then I think we have a different case.
Hugo L. Black: You say that in affect they're trying to get a new trial and this doesn't allow them?
Thomas G. Meeker: They're -- they are -- they --
Hugo L. Black: Of -- of the issues that were tried there?
Thomas G. Meeker: Back in 1953?
Hugo L. Black: That's right.
Thomas G. Meeker: As I have indicated to the Court, we consider this no different from any other petition for rehearing. And as we believe it, well established in the law, there seems to be no reason why this is not a matter completely within the discretion of the Commission. Now, at page 138 of the record in its decision, the court below said, "Its review was not circumscribed by the rules applying to review of discretionary acts." Now, we contend that that is error. We contend that the last sentence of 11 (b) provides only that the Commission may revoke or modify its previous order whereas other provisions of Section 11 (b) used mandatory language. For example, on page 50, right above the last two sentences, the Court will note that the statute employs the use of the word "shall". It is our contention that this discretionary nature of the pertinent phrases dictates the judicial review if any should be eliminated to considerations of abuses of discretions and certainly none can be shown here, all one has to do is to examine the Commission's opinion and to examine the offer of proof which did not allege or indicate that the original factual in conclusions were incorrect. The abuse of discretion is not shown here and we feel that the Court went far beyond the permissible scope of review. Now, in the few moments that I have left here, I would like to call the Court's attention in fact that there are substantive issues. It's our position that you don't -- that Your Honors do not have to reach those questions here, that there is -- in the procedural aspects of this case a sufficient basis for prompt reversal of the decision of the court below. But I would like to mention in a very brief outline just what the substantive issues are and it maybe that I will not get to our position on them and perhaps until my rebuttal time and I hope the Court will indulge me if that would be the case. Calling the substantive issues which have been decided by the Commission in its 1953 proceeding and reviewed by the court below involved interpretations of what is referred to as Clause (a) of Section 11 (b) (1) found on page 49 of our brief. And if the Court would read from the italicized language beginning, "Provided however that the Commission shall permit a registered holding company to continue to control one or more additional integrated public utility systems, if, after notice and opportunity for hearing, it finds that A," and this is Clause (a), "Each of such additional systems cannot be operated as an independent system without the loss for substantial economies," and those are crucial words, "which can be secured by the retention of control by such holding company of such system." Now, we take the position that the Court was in error in interpreting this particular clause. Section 11 (b) (1) of the Act requires that the operations of each registered holding company system be limited to a single integrated public utility system and to certain incidental businesses. Now, this proviso to 11 (b) (1), Clause (a), which I have just read, permits retention of one or more additional systems as an exception to the integration requirements if it can be shown that such retention meets the exacting requirements set forth not only in Clause (a) but in Clause (b) and (c). Now, these substantive issues revolve around the words loss of substantial economy. Now, first in construing Clause (a), the question is, should those words apply to the principal system, Middle South electric properties or only to the additional system, Louisiana gases properties -- gas property? And second, the question is, what is meant by the words loss of substantial economy? Those two questions are at issue if the Court has to reach these substantive matters. Now, we contend that the words loss of substantial economies refers only to the potential loss which would be incurred by the additional system, the gas properties, if it were free from the single integrated electric utility system. And second, we contend that loss of substantial economy means that the free utility system, the gas properties, could not stand on its own feet and operate economically if it were independent. To wit, we contend that Congress and we contend also and can demonstrate we believe that the legislative history supports us in this position that Congress expected, if there were to be such an additional system, that it would be able to stand on its own feet and capable of managing its own affairs. Unlike the last two sentences of Section -- of 11 (b) which we have discussed at length here, the legislative history here makes it clear that the draftsman intended the phrase to be interpreted as it has been interpreted consistently by the Commission.And may I again ask the Court's indulgence and suggest reference to our brief at page 40. But I think that at that point I will reserve my further remarks on the substantive issues until my rebuttal time.
Earl Warren: You may. Mr. Ainsworth.
Robert A. Ainsworth, Jr.: Mr. Chief Justice, may it please the Court. I appear here today, if the Court please, as special counsel for the Louisiana Public Service Commission. And I would like to sketch briefly what that Commission is before I get into the basic question of what type of allegations did we make in order to seek a revocation or modification of an S.E.C. order in a petition to the Commission. First of all, the Louisiana Commission is the official public utility regulatory body of that State. It is set up in the Constitution of that State. It has all necessary power and authority to regulate public utilities. It is composed of three elected members who are elected from geographical districts of the State of Louisiana. One of the Commissioners resides in the northern portion of the State in Monroe, Louisiana, another in central portion in Baton Rouge, the other in New Orleans. They are elected for six-year overlapping terms and they have the duty of fixing fair rates of returns for public utilities and establishing the rates that are to be paid by consumers and that is by the public. The Louisiana Commission's obligation and duty is therefore parallel with that of the S.E.C. It's an obligation to the public and a particular one that the consumers in this case of the services of Louisiana power. The S.E.C. in interpreting the Public Utility Holding Company Act feels that the divestiture of the gas properties of Louisiana Power would be proper under these circumstances. The Louisiana Commission feels that it would not because it offered to prove in its offer of proof that there would be a loss of substantial economies, to wit nearly a million dollars a year which would have to be paid if these two systems were separated. Now --
William O. Douglas: Was there a reason why it didn't appear in the 1953 proceeding?
Robert A. Ainsworth, Jr.: Mr. Justice Douglas, the reason stated in the brief, it did not -- the Louisiana Public Service Commission did not take part in the hearing, not having at that time made a study of the effects of a disposition by Louisiana such as were subsequently ordered by S.E.C. That's -- you'll find that in the record at page 50. The record at page 54, you will also find a statement that the Commission at that time had not given full consideration to the effect of such a disposition and indeed had not anticipated that the S.E.C. would order such disposition. And there is also in the oral argument which occurred in 1955 before the S.E.C., a statement to the effect of a clerical mishap, in getting the notice in the office, brought to the attention of the Commission. In any event, the Commission did not take part but it later filed its telegram, its petition and its supplemental petition.And while it is true, as counsel points out that the Fifth Circuit through a unanimous decision, written by Judge Tuttle, who was accompanied on the bench at that time by Judge Rives and Judge Jones, said that you might, in a petition for revocation, examine into the conditions which existed at the time the earlier order was issued. It is not correct to say as counsel has said a few moments ago that the Louisiana Commission made no allegation of change in conditions. I would like to read the supplemental petition, a paragraph from it by way of illustrating this.
Earl Warren: Where do we find that?
Robert A. Ainsworth, Jr.: On the record, page 92 and 93. Subparagraph numbered 3 of the supplemental petition states that since the final hearings had in file numbers -- numbering them and the subsequent issue of order herein there have occurred substantial and important changes in the conditions and facts upon which the findings, an order of his Honorable Commission, were predicated in said proceedings of such a character as in petitioner's opinion would have lead this Honorable Commission to reach a different and contrary conclusion in these proceedings with regard to the divestiture by Louisiana Power & Light Company of its gas properties. Now, that is a strong allegation I suppose as the Louisiana Commission could make that there were -- that there was a change in conditions. I would like in a few moments to examine the offer of proof to show you in what detail the Louisiana Commission submitted those conditions and facts for the consideration of the S.E.C. and which were fully discussed and considered at the five-hour argument which occurred before that Commission here in Washington in July 1955.
William J. Brennan, Jr.: Mr. Ainsworth, was there a reason why at the initial hearing the Commission did not request, appear at least for the purpose of requesting a deferment of --
Robert A. Ainsworth, Jr.: Well --
William J. Brennan, Jr.: -- the proceeding until they had made the study?
Robert A. Ainsworth, Jr.: Mr. Justice Brennan, I was not counsel at that time and I can only take what I find in the briefs and the statement which I personally made at the oral argument in July 1955. The only reason that it is stated is that the Commission did -- not having at that time made a study of the effects. Now, if you will look at the record, you will find that a hearing notice was issued by the S.E.C. in January 1953 for a hearing to occur three weeks subsequent to that date in February and the hearing was held on February 19th and 20th of 1953, three weeks subsequently. And one month later, the order on March 20th, 1953 was issued which is the basic order, which is -- which has been assailed in this particular proceeding.
Speaker: Could I go back to that petition -- supplemental petition?
Robert A. Ainsworth, Jr.: Yes, sir.
Speaker: Am I right in thinking that was 1955 and your original petition was filed in --
Robert A. Ainsworth, Jr.: December of --
Speaker: -- December of 1954.
Robert A. Ainsworth, Jr.: Yes, sir.
Speaker: And in that original petition as I read it hastily, it looks as if you were laying your ground for reopening simply on the theory that you wanted a reconsideration of the matter and that you hadn't appeared in that proceeding before and you'd like to have another encore on it.
Robert A. Ainsworth, Jr.: Well, it -- maybe again, Mr. Justice Harlan, I -- I take the pleadings as I find them. I didn't write them and I'm not trying to find fault with them. I -- I think this supplemental petition filed at a time long before the Commission heard the argument, put our position unequivocal on the record. There could be no doubt where we stood then.If our December petition didn't say enough, it -- it was demonstrated by the fact that we filed a supplemental petition and they must have felt that made some support or some bolstering.
William J. Brennan, Jr.: Did the Commission enter any kind of formal appearance in the original hearing or --
Robert A. Ainsworth, Jr.: No, sir. No appearance whatsoever. And --
William O. Douglas: Do you know when the Louisiana -- this Louisiana Power & Light registered, they must have registered in a place (Inaudible).
Robert A. Ainsworth, Jr.: Yes, I am not familiar with that but they were a part of the original Electric Bond and Share system which is reduced down finally to a small system of four companies in the Middle South system which owns the Louisiana Power system now. That Louisiana Power & Light Company operates wholly within the State of Louisiana. Its properties are physically situated entirely in -- in our State.
Earl Warren: I thought -- I thought the counsel said that this -- this proceeding had been going on in some form or others since 1942?
Robert A. Ainsworth, Jr.: Well, I think he's --
Earl Warren: And I --
Robert A. Ainsworth, Jr.: -- probably taking the original electric bond share proceeding which we had no concern whatever. I'm sure that the -- maybe starting it with that date. Actually, the S.E.C. began to function as soon as the Public Utility Holding Company Act was passed and I assume that Electric Bond and Share which is one of the large public utility holding company systems was reached rather quickly.
Earl Warren: Well --
Robert A. Ainsworth, Jr.: What's --
Earl Warren: -- were there any proceedings before 1953 that would --
Robert A. Ainsworth, Jr.: On the -- no, sir.
Earl Warren: -- would have put the Commission on -- your Commission --
Robert A. Ainsworth, Jr.: No, sir.
Earl Warren: -- on notice that -- that they were investigating this company?
Robert A. Ainsworth, Jr.: No, sir, none whatever. The hearing notice of January 1953 convening a hearing three weeks hence which was held in February 19th and the 20th, two days, that's not such a protracted hearing, I don't believe or -- or a lengthily hearing, two-day hearing and an order was issued a month later, March the 20th, 1953. Now, in June 1953, the Louisiana Commission passed a general order to the effect that no public utility under its jurisdiction might sell or divest itself of any of its utility assets without having an order from the Louisiana Public Service Commission. In 1954, when the Louisiana Power filed its application-declaration jointly with Louisiana Gas, a new company set up for the purpose of taking over the gas system, it likewise filed a petition with the Louisiana Commission in November 1954. And it was in December 1954 that the Louisiana Commission telegraphed the S.E.C., filed its original petition and in January of 1955 when it filed its supplemental petition. That pretty well records the chronology. Now, if the Court please, going back for a moment to what I said about the Louisiana Commission's obligation being one with the public in the same sense as the Securities and Exchange Commission. You will find a recognition of the position of a State Commission all through this Act, I shouldn't say all through but in numerous places in the Act. For example in Section 8, whenever a state law requires approval of the ownership by a single company of utility assets of both in electric and gas system, the S.E.C. won't give you an order permitting that acquisition without first having approval from the state regulatory commission itself. Section 9 of the Act prohibits a registered holding company without S.E.C. approval from acquiring securities or utility assets. But removes that prohibition if you have the approval of the State Commission in the State in which those assets are situated. Section 21 of the Public Utility Holding Company Act states that nothing in that whole title shall affect the jurisdiction of any other Commission or agency or officer of the United States or of a State over any person, and person as defined include a corporation also, unless of course there is a conflict between the exercise of the state jurisdiction and the objectives of the Public Utility Holding Company Act.
William O. Douglas: I suppose this is clear because of the interest of your Commission that's why the S.E.C.gave you notice of this hearing.
Robert A. Ainsworth, Jr.: Well, I assume that is true and I also assume that it's because the S.E.C. recognized the interest of this Commission that they invited us after we wired them in December 1954 and petitioned them in December 1954, invited us to submit an offer of proof. We -- we took them at their word and submitted an offer of proof, it took our staff four months to put together. And you'll find that offer of proof in the record beginning on page 16 and numerous pages thereafter. It's an involved detailed study of the accounts, both at the home office level and division level and the local level of Louisiana Power. The purpose of the study was to set up or project two corporations, an electric and a gas corporation and see how much more it would cost to operate two corporations where you are now operating one corporation. I would like to -- I see the time is about ready for adjournment. And if Your Honors please, I would like tomorrow to develop the offer of proof in greater detail to let Your Honors see what the circumstances were under which we came to the S.E.C. That the S.E.C. invited our participation at least to the extent of an offer of proof that we submitted this offer of proof and then our right to take this matter to court and ask for a judicial review is expressly provided in the statute itself, expressly provided in Section 11 (b) of the entire 33 sections of the Public Utility Holding Company Act. It is only in Section 11 (b) that the right of judicial review is expressly repeated. As counsel said, "It need not have been placed in the Act because under Section 24 (a) you may appeal any order. Any person aggrieved by an order of the S.E.C. may appeal to a U.S. Court of Appeals." But here by way of recognition that Congress intended that the right of judicial review should not be taken away on a petition to revoke or modify an order earlier made where the allegations or that the conditions upon which the order was predicated did not exist specifically again repeated. So that to me, it leaves no doubt that we have the right of judicial review and the lower court and Judge Tuttle so held that -- I see my time is up --
Earl Warren: You may finish your sentence.
Robert A. Ainsworth, Jr.: And so that Judge Tuttle in writing this opinion held that the right of judicial review was available, that the S.E.C. had treated the petition of the Louisiana Commission as a petition to revoke or modify, that it fell squarely under the provisions of the statute. And it was for that reason that we had a right of judicial review. Thank you.